—In a habeas corpus proceeding for visitation with a child pursuant to Family Court Act § 651 (b) the Law Guardian appeals, as limited by his brief, from so much of an order of the Family Court, Westchester County (Tolbert, J.), dated May 25, 1995, as, upon granting reargument, adhered to its original determination dated April 13, 1995, dismissing the proceeding on the ground that the petitioners lacked standing to seek or obtain visitation with the subject child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Because the right of grandparents to petition to obtain visitation is entirely statutory and is in derogation of the common law, the legislative purposes and mandates of Family Court Act § 651 (b) must be strictly observed (see, e.g., Matter of Robert Paul P., 63 NY2d 233, 239). Inasmuch as the foregoing statutory provision does not expressly confer any rights upon great-grandparents, we agree with the Family Court that the petitioners lacked standing to commence this proceeding.
Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.